20-50805-rbk Doc#114 Filed 04/09/21 Entered 04/09/21 16:33:02 Main Document Pg 1 of
                                         3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

         IN RE:                                     §      CHAPTER 11
                                                    §
         KRISJENN RANCH, LLC, et al                 §      CASE NO. 20-50805-rbk
                                                    §
                                                    §
                DEBTOR                              §      (Jointly Administered)

                            NOTICE OF EXPEDITED HEARING

         PLEASE TAKE NOTICE that an expedited hearing has been set on April 12, 2021, at
  10:00 a.m. on the following expedited motion:

  [DOC. NO. 112] FOURTH JOINT EXPEDITED MOTION TO EXTEND EXCLUSIVITY
  PERIOD FOR FILING A CHAPTER 11 PLAN AND DISCLOSURE STATEMENT

         PLEASE TAKE FURTHER NOTICE that this expedited hearing will be heard via
  TELEPHONE -- NO “IN PERSON” APPEARANCE IS REQUIRED UNTIL AN
  EVIDENTIARY HEARING IS REQUESTED. Parties DO NOT need to email for authority
  to appear by telephone for this matter. The conference call in number is 650-479-3207, access
  code: 160-686-6761.

  Dated: April 9, 2021

                                            Respectfully submitted,

                                            SMEBERG LAW FIRM, PLLC
                                            By:    /s/ Ronald J. Smeberg
                                            RONALD J. SMEBERG
                                            State Bar No. 24033967
                                            4 Imperial Oaks.
                                            San Antonio, Texas 78248
                                            210-695-6684 (Tel)
                                            210-598-7357 (Fax)
                                            ron@smeberg.com
                                            ATTORNEY FOR DEBTOR




                                               1
20-50805-rbk Doc#114 Filed 04/09/21 Entered 04/09/21 16:33:02 Main Document Pg 2 of
                                         3



                                  CERTIFICATE OF SERVICE

           I hereby certify that on April 9, 2021, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                      /s/ Ronald J. Smeberg
                                                      RONALD J. SMEBERG

                                          SERVICE LIST

  DEBTOR                             606 E Lufkin Ave,                  309 W 7th St
                                     Lufkin, Texas 75901                Fort Worth, TX 76102-
  KrissJenn Ranch, LLC                                                  6900
  410 Spyglass Rd                    Nacogdoches County Tax
  Mc Queeney, TX 78123-              Assessor Collector                 Laura L. Worsham
  3418                               101 West Main Street               JONES, ALLEN &
                                     Nacogdoches, Texas                 FUQUAY, LLP
  GOVERNMENT                         75961                              8828 Greenville Ave.
  ENTITIES                                                              Dallas, Texas 75243
                                     Rusk County
  Office of the UST                  202 N Main St,                     Craig Crockett
  615 E Houston, Room 533            Henderson, Texas 75652             Craig M. Crockett, PC
  PO Box 1539                                                           5201 Camp Bowie Blvd.
  San Antonio, TX 78295-             Shelby County, Tax                 #200
  1539                               Collector                          Fort Worth, Texas 76107
                                     200 St. Augustine St.
  U.S. Attorney                      Center, Texas 75935                Christopher S. Johns
  Attn: Bkcy Division                                                   JOHNS &COUNSEL
  601 NW Loop 410, Suite             Tenaha ISD Tax Assessor-           PLLC
  600                                Collector                          14101 Highway 290 West,
  San Antonio, Texas 78216           138 College St                     ste 400A
                                     Tenaha, TX 75974-5612              Austin, Texas 78737
  Internal Revenue Services
  Special Procedures Branch          Uvalde Tax Assessor                Timothy Cleveland
  300 E. 8th St. STOP 5026           Courthouse Plaza, Box 8            CLEVELAND|TERRAZA
  AUS                                Uvalde, Texas 78801                S PLLC
  Austin, TX 78701                                                      4611 Bee Cave Road, ste
                                     NOTICE PARTIES                     306B
  Texas Comptroller of                                                  Austin, Texas 78746
  Public Account                     METTAUER LAW FIRM
  Attn: Bankruptcy                   c/o April Prince                   Andrew R. Seger
  P.O. Box 149359                    403 Nacogdoches St Ste 1           KEY TERRELL &
  Austin, TX 78714-9359              Center, TX 75935-3810              SEGER
                                                                        4825 50th Street, ste A
  Angelina County Tax                Albert, Neely & Kuhlmann           Lubbock, Texas 79414
  Assessor                           1600 Oil & Gas Building
                                                  2
20-50805-rbk Doc#114 Filed 04/09/21 Entered 04/09/21 16:33:02 Main Document Pg 3 of
                                         3



  SECURED
  CREIDITORS                  Medina's Pest Control
                              1490 S Homestead Rd
  McLeod Oil, LLC             Uvalde, TX 78801-7625
  c/o John W. McLeod, Jr.
  700 N Wildwood Dr           Texas Farm Store
  Irving, TX 75061-8832       236 E Nopal St
                              Uvalde, TX 78801-5317
  UNSECURED
  CREIDITORS                  Uvalco Supply
                              2521 E Main St
  Bigfoot Energy Services     Uvalde, TX 78801-4940
  312 W Sabine St
  Carthage, TX 75633-2519     Longbranch Energy
                              c/o DUKE BANISTER
  C&W Fuels, Inc.             RICHMOND
  Po Box 40                   Po Box 175
  Hondo, TX 78861-0040        Fulshear, TX 77441-0175

  Davis, Cedillo & Mendoza    DMA Properties, Inc.
  755 E Mulberry Ave Ste      896 Walnut Street at US
  500                         123 BYP
  San Antonio, TX 78212-      Seneca, SC 2967
  3135

  Granstaff Gaedke &
  Edgmon
  5535 Fredericksburg Rd
  Ste 110
  San Antonio, TX 78229-
  3553

  Hopper's Soft Water
  Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-
  3418

  Medina Electric
  2308 18th St.
  Po Box 370
  Hondo, TX 78861-0370

                                          3
